Title: To Thomas Jefferson from William Stevenson, 24 April 1807
From: Stevenson, William
To: Jefferson, Thomas


                        
                            Baltimore 24th. April 1807.
                        
                        Received in good order and condition, from Gabriel Christie Collector of Baltimore, on board the Ship Erin,
                            whereof I am master, now lying in the Port of Baltimore, and bound for Bordeaux One Box directed to Madam de Tesse, which
                            I promise to deliver in the like good order and condition (the danger of the seas and of navigation, of whatsoever kind
                            excepted) at the Port of Bordeaux unto, Wm. Lee Consul of the ustates, or to the commercial Agent, free
                                of Freight or primage—
                        In witness whereof I have subscribed three Bills of Lading of this tenor and date, one of which being accomplished, the rest to be void
                        
                            Wm Stevenson
                            
                        
                    